DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-7, 10-17, 24, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method for enhancing fluid flow comprising moving biopolymer molecules into contact with at least one fluidic channel whereby clogging occurs, detecting a clogged or reduced flow condition wherein the detection comprises identifying that transport of the biopolymer molecules falls below a threshold transport value, directing a light source to a region in which the clogging has occurred to photocleave the biopolymer molecules, and applying a motive force to fluid to flush the photocleaved biopolymer molecules from the region in which clogging has occurred. Additionally, the prior art does not teach or suggest an apparatus for enhancing fluid flow comprising a light source, a pillar region, a detector, anda controller configured to control a movement of biopolymer molecules into contact with a fluidic channel, determine a region of the device in which clogging has occurred, direct the light source to the region in which clogging has occurred, activate a light source to facilitate photocleaving of the biopolymer molecules causing the clogging, applying a motive force to fluid to flush the photocleaved biopolymer molecules..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797